Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election filed June 15, 2021 in response to the Office Action of April 27, 2021 is acknowledged and has been entered. Applicant’s election without traverse of Group I, represented by claims 1-13 is acknowledged.
Claims 14-28 are have been cancelled. 
Claims 1-13 are currently pending and under consideration. 

Claim Objections
Claim 3 is objected to because of the following informalities:  
The phrase “or any combination thereof” in claim 3 section d. is duplicated.  
The phrase “a mononuclear apoptotic cell population comprising a decreased of non-quiescent non-apoptotic cells” in claim 3 should be “a mononuclear apoptotic cell population comprising a decrease in non-quiescent non-apoptotic cells”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “treating, preventing, inhibiting the growth of,”, however, it is unclear what the method intends to treat, prevent or inhibit the growth of. Therefore, claim 1 is indefinite. Claims 2-13 are rejected because they are dependent on claim 1 directly or indirectly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
Claim 1 is drawn to a method of treating, preventing, inhibiting the growth of, delaying disease progression, reducing the tumor load, or reducing the incidence of a cancer or a tumor in 
Regarding claims 1, 3, 5 and 6, Mevorach teaches a cell preparation comprising mononuclear-enriched cells comprising an early apoptotic cell population (comprising mononuclear-enriched cells,….at least 40% of the cells in the preparation are in an early-apoptotic state) (claim 1).
Mevorach teaches a pharmaceutical composition comprising an early apoptotic cell population (claim 3).
Mevorach teaches a method of producing the pharmaceutical composition (claim 14).
Mevorach teaches a method of treating, preventing or ameliorating an immune disease in a subject in need thereof, comprising administering to the subject the pharmaceutical composition comprising an early apoptotic cell population (claim 26).
Mevorach teaches that the treatment can be used for a subject suffering from a hematopoietic malignancy, e.g. leukemia, myelodysplastic syndrome, lymphoma and multiple myeloma (claims 34-36, Example 1, Table 1, page 72).
Mevorach teaches that the pharmaceutical composition is administered by intravenous injection (claim 47).

Regarding claim 4, Mevorach teaches that the method is used to treat the disease in a mammalian subject, such as a human subject (page 57, para. 5).
Regarding claim 7, Mevorach teaches that infusion of the apoptotic cell preparation to subjects suffering from hematological malignancies was effective in reducing the incidence of GVHD and hepatotoxicity (page 4, para. 2, Example 1, page 73). A single infusion of the apoptotic cell composition significantly ameliorated both the clinical score and histological damage in two different animal models (page 4, para. 3). 
Regarding claim 8, Mevorach teaches that patients received cell transplantation (myeloablative allogeneic bone marrow transplantation with CD34+ cell infused into recipients, Example 1). (page 72, Table 1). And all patients received myeloablative conditioning regimen, e.g. Thiotepa, Cytarasine, Cytoxan, TBI, ARAC, Methhotrexate or Flud Busflex (page 72, Table 1).
Regarding claim 13, as set forth above, the patients received first–line therapy (myeloablative allogeneic bone marrow transplantation with CD34+ cell infused into recipients) before the treatment with an apoptotic cell therapy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), as applied to claims  above, and further in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014).
Claims 9 and 10 recites the method further comprises administration of CAR T-cells. 
Mevorach teaches as set forth above, however, Mevorach does not teach administration of CAR T-cell therapy or administration of an antibody or a functional fragment thereof. 
Mevorach further teaches that the early apoptotic cells may reduce pro-inflammatory cytokines induced by GVHD (the results demonstrated herein show reduced serum levels of GVHD-related factors in HSC transplant recipients who received the apoptotic cell compositions of the invention (FIG. 6). In particular, plasma levels of six different biomarkers: TNFRI, IL-2Ra, HGF, IL-8, IL-15 and IL-7, distinguished well between high to low grade or no-GVHD, See page 19, para. 2).
June teaches a method of treating and preventing cancers, including primary and metastatic cancer. The methods comprise administering to a patient CAR T-cells therapy (page 6, lines 23-28).
June teaches that CAR comprises an antigen binding domain (immune modulator comprises an antibody) (page 2, para. 1). More specifically, June teaches using anti-CD19, anti-CD20 or anti-CD22 CARs (page 28, lines 9-20).
June teaches that the method can be used to treat hematologic cancers, e.g. leukemias, multiple myeloma; and solid cancers, e.g. sarcomas, carcinomas (page 27).
June teaches that CART therapy may cause Cytokine Release Syndrome (CRS) (page 33, para. 1).

June teaches a method of managing CART induced CRS: a first line of therapy comprising administering the CAR into the patient and a second-line of therapy comprising composition and methods for the treatment of CRS (page 33).
June teaches that CART cells induce elevated levels of several cytokines, e.g. IFN-γ, TNFα, IL-2 and IL-6. Therefore, the second-line of therapy comprises compounds and methods for neutralizing the effects against the elevated cytokines (page 33), and the compounds can be any inhibitor known in the art (page 25, lines 21-29).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combining the teachings of June with those of Mevorach to include administering a composition comprising early apoptotic cells to a subject receiving CAR T cell therapy, because both are effective in treating cancers. One of ordinary skill in the art would have been motivated to do so as Mevorach teaches the apoptotic cells can inhibit inflammation cytokines and June teaches that the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) therapy can cause cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), the combination of the apoptotic cells with CAR-T cells would reduce the toxicity of CAR-T cells, and accordingly improve therapeutic efficacy.
Regarding claim 10, June teaches monitoring some of these cytokines before selecting cytokine inhibitor therapy, including antibodies, after CAR treatment (claims 1-5). 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014), as applied to claims 1-11 and 13 above, and further in view of Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 
Claim 12 recites that antibody or functional fragment thereof comprises a rituximab antibody or functional fragment thereof.
Mevorach and June teach as set forth above, however, Mevorach and June do not reach rituximab as the antibody.
Rufener teaches that CAR clinical trials for B-cell non-Hodgkin lymphoma have targeted CD19, CD20, or CD22 antigens, which are expressed on malignant lymphoid cells (page 509, col.1, para. 1).
Rufener teaches that rituximab is a monoclonal antibody to CD20 with extensive successful clinical record (page 509, col. 2, para. 2).
Rufener teaches that rituximab can be used in concert with CD19 CAR T cells to target multiple antigens simultaneously, reducing the risk of immune escape by antigen loss (page 509, col. 2, para. 2).
As set forth above, combined Mevorach and June teach treatment of cancer with a combination of early apoptotic cells and CAR T-cells. It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Mevorach, June with those of Rufener to include administering rituximab. One of ordinary skill in the art would have been motivated to do so as Rufener teaches that rituximab can be used in concert with CD19 CAR T cells to target multiple antigens .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,857,181 B2 (thereinafter Pat. 181). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of Pat. 181 teach a method of treating, preventing, ameliorating, inhibiting, or reducing the incidence of a cancer in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising an irradiated and pooled, mononuclear-enriched, early apoptotic cells (claims 10-11).
The claims of Pat. 181 teach a therapeutic irradiated and pooled, mononuclear, early apoptotic cell preparation comprising individual mononuclear-enriched cell populations in an early apoptotic state that are irradiated post induction of apoptosis; and wherein said irradiated and pooled, mononuclear-enriched, early apoptotic cell preparation comprises (a) a decreased number of non-quiescent non-apoptotic cells; (b) a suppressed cellular activation of any living non-apoptotic cells; or (c) a reduced proliferation of any living non-apoptotic cells; or any combination thereof compared with a preparation comprising non-irradiated cell populations (claim 1).

The claims of Pat. 181 teach the method of claim 10, wherein said pharmaceutical composition is administered by intravenous injection (claim 15).
With respect to claim 2 and the limitation “wherein the size or the growth rate or a combination thereof, of said cancer or tumor is reduced, or wherein the survival of said subject is increased or a combination thereof”, it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04. 

Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,857,181 B2 (thereinafter Pat. 181) as applied to claims 1-7 above, in further view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519).
The claims of Pat. 181 teach as set forth above. However, the claims of Pat. 181 do not teach the early apoptotic cells in combination with an additional immune therapy or an immune modulator to the subject. 
Mevorach, June and Rufner teach as set forth above.
 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of the claims of Pat. 181 with those of Mevorach, June and Rufner to include administering a composition comprising early apoptotic cells to a subject receiving CAR T cell therapy, i.e. rituximab and CD19 CART 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,927,343 B2 (thereinafter Pat. 343). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of Pat. 343 teach a method of treating, preventing, or ameliorating an immune disease, comprising administering to the subject a pharmaceutical composition comprising a stable, high-yield, early-apoptotic mononuclear-enriched cell population (claim 1).
The claims of Pat. 343 teach the method of claim 1, wherein said subject is suffering from a hematopoietic malignancy (claim 9), including leukemia, myelodysplastic syndrome (MDS), lymphoma, multiple myeloma, acute lymphoblastic leukemia (ALL), acute myeloid leukemia (AML), and chronic myelogenous leukemia (CML) (claim 10).

With respect to claim 2 and the limitation “wherein the size or the growth rate or a combination thereof, of said cancer or tumor is reduced, or wherein the survival of said subject is increased or a combination thereof”, it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04. 

Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,927,343 B2 (thereinafter Pat. 343) as applied to claims 1-7 above, in further view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 
The claims of Pat. 343 teach as set forth above. However, the claims of Pat. 343 do not teach the early apoptotic cells in combination with an additional immune therapy or an immune modulator to the subject. 
Mevorach, June and Rufner teach as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of the claims of Pat. 343 with those of Mevorach, June and Rufner to include administering a composition comprising early apoptotic cells to a subject receiving CAR T cell therapy, i.e. rituximab and CD19 CART therapy. One of ordinary skill in the art would have been motivated to do so as June teaches there 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,077,426 B2 (thereinafter Pat. 426) and in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 
The claims of Pat.426 teach a stable, high yield early-apoptotic mononuclear-enriched cell population comprising a yield of at least 30% early apoptotic mononuclear-enriched cells, wherein the early-apoptotic cell population is stable for more than 24 hours (claim 1).
The claims of Pat.426 teach a pharmaceutical composition comprising the early apoptotic cell population (claim 6).
The claims of Pat.426 teach methods of producing the early apoptotic cell population and the pharmaceutical composition (claims 1, 6 and 8).

Mevorach, June and Rufner teach as set forth above. 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the early apoptotic cells taught by the claims of Pat. 426 to treat cancer as taught by Mevorach and further to include administering a composition comprising early apoptotic cells to a subject receiving CAR T cell therapy, i.e. rituximab and CD19 CART therapy, as taught by June and Rufner. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 11,000,548 B2 (thereinafter Pat. 548) and in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 

However, the claims of Pat. 548 do not teach using the early apoptotic cells to treat cancer, or further combined with CAR-T cell therapy or antibody i.e. rituximab.
Mevorach, June and Rufner teach as set forth above. It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the early apoptotic cells taught by the claims of Pat. 548 to treat cancer as taught by Mevorach and further to include administering a composition comprising early apoptotic cells to a subject receiving CAR T cell therapy, i.e. rituximab and CD19 CART therapy, as taught by June and Rufner. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable 

Claims 1-5, 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 13, 17-24, 31 and 32 of copending Application No. 15/551,284 (published as US 20180094244, thereinafter Appl. 284). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of Appl. 284 teach a method of inhibiting or reducing the incidence of a cytokine release syndrome (CRS) or a cytokine storm in a subject undergoing chimeric antigen receptor-expressing T-cell (CAR T-cell) cancer therapy, the method comprising the step of administering a composition comprising early apoptotic cells to said subject, the composition comprising (a) chimeric antigen receptor-expressing T-cells (CAR T-cells) and a pharmaceutically acceptable excipient, and (b) early apoptotic cells (claims 10 and 20).
The claims of Appl. 284 teach the method of claim 10, wherein administration of said composition comprising said early apoptotic cells or said early apoptotic cell supernatant occurs prior to, concurrent with, or following the CAR T-cell therapy (claim 13).
The claims of Appl. 284 teach the method of claim 10, wherein said method further comprises administering an additional agent selected from the group comprising a CTLA-4 blocking agent, or an immune modulating agent (claim 17)

The claims of Appl. 284 teach early apoptotic cells does not reduce the efficacy of CAR T-cell cancer therapy (claim 22).
With respect to claim 2 and the limitation “wherein the size or the growth rate or a combination thereof, of said cancer or tumor is reduced, or wherein the survival of said subject is increased or a combination thereof”, it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 13, 17-24, 31 and 32 of copending Application No. 15/551,284 (thereinafter Appl. 284), applied to claims 1-5, 8-10 above in further view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 

The claims of Appl. 284 teach as set forth above. However, the claims of Appl. 284 do not teach the method to treat tumors such as hematopoietic malignancy, or using infusion, or in combination with an additional immune an immune modulator, i.e. rituximab, to the subject. 
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the early apoptotic cells taught by the claims of Appl. 284 to treat cancer with early apoptotic cells and CAR-T cells and further to include administering a composition comprising an antibody, i.e. rituximab and CD19 CART therapy, as taught by June and Rufner, to treat lymphoma. One of ordinary skill in the art would have been motivated to do so as Rufner teaches rituximab can be used in concert with CD19 CAR T cells to target multiple antigens simultaneously, reducing the risk of immune escape by antigen loss (page 509, col. 2, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/221,854 (thereinafter Appl. 854, published as US 20210228633). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of Appl. 854 teach a method of treating, preventing, inhibiting the growth of, delaying disease progression, reducing the tumor load, or reducing the incidence of a cancer or a tumor in a subject, or any combination thereof, comprising a step of administering a composition comprising an early apoptotic mononuclear-enriched cell population to said subject, and wherein said method treats, prevents, inhibits the growth of, delays the disease progression, reduces the tumor load, or reduces the incidence of the cancer or a tumor in said subject, or any combination thereof, compared with a subject not administered the early apoptotic cell population (claim 1).

	The claims of Appl. 854 teach that early apoptotic cell population comprises a mononuclear early apoptotic cell population comprising a decrease of non-quiescent non- apoptotic cells, a suppressed cellular activation of any living non-apoptotic cells, or a reduced proliferation of any living non-apoptotic cells, or any combination thereof (claim 4).
	The claims of Appl. 854 teaches that the subject is a human subject (claim 6).
	The claims of Appl. 854 teaches that cancer or tumor comprises a solid tumor or non-solid tumor (claim 7).
	The claims of Appl. 854 teaches non-solid cancer or tumor comprises a hematopoietic malignancy, a blood cell cancer, a leukemia, a myelodysplastic syndrome, a lymphoma, a multiple myeloma (a plasma cell myeloma), an acute lymphoblastic leukemia, an acute 206P-78792-US9 myelogenous leukemia, a chronic myelogenous leukemia, a Hodgkin lymphoma, a non- Hodgkin lymphoma, or plasma cell leukemia (claim 8).
	The claims of Appl. 854 teaches that solid tumor comprises a sarcoma or a carcinoma, a fibrosarcoma, a myxosarcoma, a liposarcoma, a chondrosarcoma, an osteogenic sarcoma, etc…(claim 9).
The claims of Appl. 854 teaches that administering comprises a single infusion or multiple infusions (claims 11 and 12). 
The claims of Appl. 854 teaches that the method further comprising administering an additional immune therapy, a chemotherapeutic agent, or an immune modulator to said subject, 
The claims of Appl. 854 teaches that the immune therapy comprises administration of CAR T-cells (claim 15).
The claims of Appl. 854 teaches that the method increases the efficacy of said CAR T-cells, compared with a subject administered CAR T-cells and not administered early apoptotic cells (claim 16).
The claims of Appl. 854 teaches that immune modulator comprises an antibody or a functional fragment thereof (claim 17).
The claims of Appl. 854 teaches that the antibody or functional fragment thereof comprises a rituximab (RtX) antibody or functional fragment thereof (claim 18).
The claims of Appl. 854 teaches that the method comprises a first-line therapy or an adjuvant therapy (claims 19-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 16/576,676 (thereinafter Appl. 676, published as US 20200009191 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of Appl. 676 teach:

    PNG
    media_image1.png
    472
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    650
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    85
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    361
    649
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    574
    650
    media_image6.png
    Greyscale


Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and would have been obvious in view of the co-pending claims which have all of the characteristics of the currently claimed method as set forth above. 

	

The claims of Appl. 026 teach that method of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating a cancer or a tumor in a subject, comprising a step of administering chimeric antigen receptor-expressing T-cells (CAR T-cell) and a composition comprising mononuclear-enriched early apoptotic cells or an early apoptotic cell supernatant, wherein said method treats, prevents, inhibits, reduces the incidence of, ameliorates or alleviates a cancer or a tumor in said subject compared with a subject administered CAR T-cells and not administered said composition comprising early apoptotic cells or an early apoptotic cell supernatant (claim 14).
The claims of Appl. 026 teach that method of claim 14, wherein said method has increased efficacy treating, preventing, inhibiting, reducing the incidence of, ameliorating or alleviating said cancer or said tumor in said subject compared with a subject administered CAR T-cells and not administered said composition comprising early apoptotic cells or an early apoptotic cell supernatant (claim 15)
The claims of Appl. 026 teach that the method further comprising administering an additional agent selected from the group comprising a CTLA-4 blocking agent, an alpha-1 anti-trypsin or fragment thereof or analogue thereof, a tellurium-based compound, or an immune modulating agent, or any combination thereof (claim 21).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and would have been obvious in 

Claims 6, 7, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/076,026 (thereinafter Appl. 026, published as US 20190175649 A1), applied to claims 1-5, 8-10 above in further view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 
The claims of Appl. 026 teach as set forth above. However, the claims of Appl. 284 do not teach the method to treat tumors such as hematopoietic malignancy, or using infusion, or in combination with an additional immune an immune modulator, i.e. rituximab, to the subject. 
Mevorach, June and Rufner teach as set forth above. It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the early apoptotic cells taught by the claims of Appl. 284 to treat cancer with early apoptotic cells and CAR-T cells and further to include administering a composition comprising an antibody, i.e. rituximab and CD19 CART therapy, as taught by June and Rufner, to treat lymphoma. One of ordinary skill in the art would have been motivated to do so as Rufner teaches rituximab can be used in concert with CD19 CAR T cells to target multiple antigens simultaneously, reducing the risk of immune escape by antigen loss (page 509, col. 2, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy. 


The claims of Appl. 721 teach a method of prolonging survival of a subject suffering from a cancer, comprising administering to the subject a pharmaceutical composition comprising an irradiated mononuclear-enriched, early apoptotic cell preparation (claim 1).
The claims of Appl. 721 teach that the method of claim 1, wherein said subject is suffering from: - a hematopoietic malignancy (claim 11).
The claims of Appl. 721 teach a pharmaceutical composition, comprising the therapeutic early apoptotic cell preparation (claim 20).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and would have been obvious in view of the co-pending claims which have all of the characteristics of the currently claimed method as set forth above. 

Claims 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/075,721 (published as US 20210038644 A1, thereinafter Appl. 721), applied to claims 1-6 above in further view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 

Mevorach, June and Rufner teach as set forth above. It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the early apoptotic cells taught by the claims of Appl. 721 to treat cancer with early apoptotic cells and CAR-T cells and further to include administering a composition comprising an antibody, i.e. rituximab and CD19 CART therapy, as taught by June and Rufner, to treat lymphoma. One of ordinary skill in the art would have been motivated to do so as Rufner teaches rituximab can be used in concert with CD19 CAR T cells to target multiple antigens simultaneously, reducing the risk of immune escape by antigen loss (page 509, col. 2, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy. 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/672,547 (thereinafter Appl. 547, published as US 20200121718), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/594,463 (thereinafter Appl. 463, published as US 20200061116), in view of Mevorach (Mevorach et al., WO 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/194,417 (thereinafter Appl. 417, published as US 20190083535), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/885,275 (thereinafter Appl. 275, published as US 20200289557 A1), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Rufener (Rufener et al., Cancer Immunology Research, 4(6), 509-519). 

In this case, the claims in the copending applications all recite methods of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, and wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.

Mevorach, June and Rufner teach as set forth above. It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the early apoptotic cells taught by the claims of copending application to treat cancer as taught by Mevorach and further to include administering a composition comprising early apoptotic cells to a subject receiving CAR T cell therapy, i.e. rituximab and CD19 CART therapy, as taught by June and Rufner. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/            Primary Examiner, Art Unit 1642